         Case 1:10-cv-11184-FDS Document 113 Filed 09/18/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
MANUEL R. SANTOS,                      )
                                       )
            Petitioner,                )                      Civil Action No.
                                       )                      10-11184-FDS
            v.                         )
                                       )
NELSON ALVES,                          )
                                       )
            Respondent.                )
_______________________________________)


                     ORDER ON CERTIFICATE OF APPEALABILITY

SAYLOR, C.J.

       This is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On

September 18, 2020, the Court dismissed the petition. Petitioner Manuel Santos can only appeal

that dismissal if he receives a certificate of appealability. For the following reasons, the Court

will certify the appealability of four of petitioner’s claims but will deny the appealability of two

of petitioner’s claims.

       A certificate of appealability will issue only if the petitioner “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That standard is

satisfied by “demonstrating that jurists of reason could disagree with the district court’s

resolution of [petitioner’s] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). That standard must

be independently satisfied as to “each and every issue raised by a habeas petitioner.” See Bui v.

DiPaolo, 170 F.3d 232, 236 (1st Cir. 1999).
         Case 1:10-cv-11184-FDS Document 113 Filed 09/18/20 Page 2 of 3



       The petition asserts six claims:

       (1) The prosecution violated Santos’s due-process rights during closing arguments by

saying that Santos had a motive to murder the victim, commenting on Caillot’s post-arrest

silence, incorrectly stating that no guns had been found, and vouching for the credibility and

character of two of the state’s witnesses;

       (2) the trial court violated the Confrontation Clause of the Sixth Amendment by

admitting Caillot’s out-of-court statements without cross-examination;

       (3) the prosecution violated the Fifth, Sixth, and Fourteenth Amendments by withholding

material, exculpatory evidence in the possession of the state police, including the alleged murder

weapons and related documents;

       (4) Santos was denied his Sixth Amendment right to effective assistance of counsel

because his attorney decided not to hire a crime-scene reconstruction or ballistics expert to testify

and decided not to investigate an alternative suspect;

       (5) the SJC deprived Santos of his due-process right to a fair trial by reversing the trial

court’s order granting a new trial based in part on prosecutorial misconduct; and

       (6) the SJC deprived Santos of his due-process right to put on evidence by reversing the

trial court’s order granting a new trial based in part on the discovery of new firearms evidence.

(Pet. (Dkt. No. 1) at 17-18).

       The Court concludes that jurists of reason could disagree as to the resolution of the

constitutional issues raised by the petition with respect to claims 1-4. Accordingly, a certificate

of appealability with respect to claims 1-4 is GRANTED.

       But claims 5 and 6 merely repackage claims 1 and 3 without meriting separate analysis.

Further, petitioner does not address claims 5 and 6 in his amended briefing; therefore, he appears

                                                 2
         Case 1:10-cv-11184-FDS Document 113 Filed 09/18/20 Page 3 of 3



to have waived those claims. (Pet.’s Am. Mem. (Dkt. No. 100) at 12-38). Accordingly, a

certificate of appealability with respect to claims 5 and 6 is DENIED.

So Ordered.


                                                        /s/ F. Dennis Saylor IV
                                                        F. Dennis Saylor IV
Dated: September 18, 2020                               Chief Judge, United States District Court




                                                3
